DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   JOSEPH T. DeGREGORIO, JR.,

                              Appellant,

                                  v.

  BILL FURST as Property Appraiser of Sarasota County, Florida;
  BARBARA FORD-COATES as Tax Collector of Sarasota County,
   Florida; KAREN E. RUSHING as Clerk of the Circuit Court of
   Sarasota County, Florida; MTAG as custodian for MGD-F LL;
 MELINDA E. MORGAN; ICARD, MERRILL, CULLIS, TIMM, FUREN
   & GINSBURG, P.A.; McALLEN HOLDING, LLC; and FLORIDA
                 DEPARTMENT OF REVENUE,

                              Appellees.


                           No. 2D20-2219



                         September 17, 2021

Appeal from the Circuit Court for Sarasota County; Hunter W.
Carroll, Judge.

Joseph T. DeGregorio, pro se.

Josh R. Dell of Garicadell, P.A., Sarasota, for Appellees Icard,
Merrill, Cullis, Timm, Furen & Ginsburg, P.A.

John W. Chapman, Jr. of The John Chapman Law Firm, P.A.,
Sarasota, for Appellee Melinda Morgan.
No appearance for remaining Appellees.


PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2